76 F.3d 378
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re BURNETT & ASSOCIATES, INC., Debtor.KENTUCKY CENTRAL INSURANCE COMPANY;  Kentucky NationalInsurance Company;  Kentucky Mutual InsuranceCompany, Appellants,v.BURNETT & ASSOCIATES, INC., et al., Appellees.
No. 94-6142.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1996.

Before:  KRUPANSKY, NORRIS and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Appellant Kentucky Central Insurance Company ("Kentucky Central"), a creditor of debtor Burnett & Associates ("Burnett"), appeals the district court's order affirming the approval of Burnett's Third Amended Plan of Reorganization in this Chapter 11 bankruptcy proceeding.


2
The bankruptcy court, after holding evidentiary hearings, confirmed the reorganization plan over Kentucky Central's objection, holding that the plan classified creditors based on a clearly articulated business purpose and did not "unfairly discriminate" against Kentucky Central's class in violation of 11 U.S.C. § 1129(b)(1).


3
After reviewing the record and the briefs of the parties, we are satisfied that the issues were decided correctly in the bankruptcy court and that no useful purpose would be served by additional discussion.


4
The October 15, 1993 judgment of the bankruptcy court is therefore AFFIRMED for the reasons stated therein and those stated in the July 28, 1994 Opinion and Order of District Judge Wilhoit.  Trident Assocs.  Ltd. Partnership v. Metropolitan Life Ins. Co.  (In re Trident Assocs.  Ltd. Partnership), 52 F.3d 127, 130 (6th Cir.1995), petition for cert. filed, 64 U.S.L.W. 3087 (U.S. July 31, 1995) (No. 95-182).